311 S.W.3d 908 (2010)
Kevin POE, Respondent,
v.
CARMICHAEL SERVICE INC., Appellant.
No. WD 71558.
Missouri Court of Appeals, Western District.
June 15, 2010.
Stanley M. Thompson, for Appellant.
Robb A. Denney, for Respondent.
*909 Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Carmichael Service, Inc. ("Appellant") appeals from a judgment entered in the Circuit Court of Lafayette County in favor of Kevin Poe ("Respondent") in an action filed by Respondent based on the revocation of his acceptance of a crane he purchased from Appellant. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).